Citation Nr: 1505279	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-10 875	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable initial disability rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2006.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction rests with the VA RO in Pittsburgh, Pennsylvania, from which the appeal was certified. 

In his March 2009 substantive appeal, the Veteran requested a Board hearing to be held at the RO.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in August 2010.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Veteran has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's allergic rhinitis did not result in greater than 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or nasal polyps.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A January 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the record contains the Veteran's VA treatment records and examination reports and lay evidence.  The Veteran underwent VA examination in May 2008 and May 2009.  Pursuant to the Board's November 2012 Remand, he also underwent VA examination in January 2013.  Upon review, the Board finds the VA examinations sufficient and adequate for rating the disability on appeal.  The VA examiners reviewed the medical evidence and the Veteran's lay statements, performed physical examinations, and provided sufficient information to rate the Veteran's service-connected allergic rhinitis.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Veteran's claim was re-adjudicated in a January 2013 Supplemental Statement of the Case.  As such, the Board finds the RO substantially complied with the November 2012 Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  When an appeal is based on the assignment of the rating for a disability following an initial award of service connection, however, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected allergic rhinitis is currently evaluated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent disability rating is warranted when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, and a 30 disability percent rating is warranted when polyps are present.  Additionally, the Board notes that when the Rating Schedule does not provide a noncompensable rating for a Diagnostic Code, a noncompensable rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Here, the evidence does not reflect that the Veteran's allergic rhinitis resulted in greater than 50 percent obstruction of nasal passages on both sides, complete obstruction on one side, or nasal polyps.  On VA examination in March 2008, there were no signs of nasal obstruction, nasal polyps, or septal deviation.  On VA examination in May 2009, there was no evidence of sinus disease, no signs of nasal obstruction, no evidence of nasal polyps, and no septal deviation.  The January 2013 VA examination report also indicates there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, nor was there complete obstruction on one side due to rhinitis.  It was also noted that the VA Medical Center had ordered X-ray examination of the Veteran's nasal bones; however, the Veteran did not have the X-rays performed.  As such, the Board finds the criteria for a compensable disability rating for allergic rhinitis have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Board has considered whether the clinical evidence supports a higher disability rating under a different Diagnostic Code at any time during the pendency of the appeal.  However, the VA examiners in March 2008 and May 2009 found there was no permanent hypertrophy of turbinates from bacterial rhinitis, no rhinoscleroma, no tissue loss, scarring, or deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  Likewise, the January 2013 VA examiner reported that there was no permanent hypertrophy of the nasal turbinates or granulomatous condition, and the Veteran did not have any other relevant sinus, nose, throat, larynx, or pharynx conditions related to his service-connected allergic rhinitis.  As such, the Board finds the evidence does not demonstrate a disability for which a compensable rating is warranted at any time during the pendency of the appeal.  38 C.F.R. § 4.97, Diagnostic Codes, 6502-6524 (2014).     

The Board acknowledges that the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  On VA examination in March 2008, the Veteran reported episodes of sneezing, a runny nose, and pressure in the head and stated that breathing was occasionally difficult.  In May 2009, the Veteran reported increased nasal drainage, headaches, sinus pressure, excess nasal mucous, an itchy nose, watery eyes, and sneezing.  The Veteran had frequent difficulty breathing but no speech impairment.  A May 2009 VA treatment record reflects the Veteran's reports of headaches, maxillary or frontal sinus pain, yellow or brown rhinorrhea, and sinus drainage, and a May 2012 VA treatment record shows the Veteran reported nasal congestion lasting longer than two days, pain in the maxillary or frontal sinuses, and rhinorrhea.  The Board specifically notes that although the Veteran frequently reported nasal congestion, he did not report nasal obstruction.  In addition, the Veteran reported to the January 2013 VA examination that he had never been diagnosed with nasal obstruction or nasal polyps.  Furthermore, as the Rating Schedule specifically focuses on the occupational and social impairment caused by a disability, the Board finds probative the Veteran's lay statements that his allergic rhinitis has not affected his usual occupation or daily living activities.  As such, the Board has based the decision on the Veteran's lay statements as well as the objective medical evidence, as it demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  

For the reasons stated above, the Board finds the evidence does not support a compensable disability rating for the Veteran's service-connected allergic rhinitis at any time during the pendency of the appeal.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.97, Diagnostic Code 6522; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating assigned inadequate.  The Veteran's allergic rhinitis is evaluated as a disease of the nose and throat, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.97, Diagnostic Code 6522.  Ratings in excess of that assigned are provided for certain manifestations of this disability, but as described above, those symptoms were not present during the appeal period.  Here, the Board finds the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's allergic rhinitis during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not asserted that his service-connected allergic rhinitis has affected his occupational abilities during the pendency of the appeal, and the VA examiners found his allergic rhinitis did not affect his usual occupation.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.


ORDER

Entitlement to a compensable initial disability rating for allergic rhinitis is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


